Title: Thomas Jefferson to George Hay, 1 August 1810
From: Jefferson, Thomas
To: Hay, George


          
            
              Dear Sir
               
                     Monticello 
                     Aug. 1. 10
            
            
			 
			 
			 Your favor of July 20. was recieved on the 24th. your conjecture is right that the plank Etc which Livingston’s declaration charges as taken away, was never touched by the marshal. the marshal, attended by his posse, ordered Liv’s people off, and they went off at once & without any opposition. if they left their tools
			 Etc it was their folly. this was on the 25th of Jan. the river begins to rise sometime in February. the earth said to have been taken, was I suppose by the people in the usual way.
			 Grymes, the Atty of the district, undertook to give a written permission. I believe this was after I was out of office.
			 it was without authority from the govmt, and he was instructed by them, as
			 soon as it was known, to withdraw the permission, and leave the matter as it stood before, without either permission or prohibition on the part of the government; and so I presume the people now
			 continue to take earth.
            With respect to pleas, I think, if the government should take an interest in the case, I should omit none which may defeat the action in any way. the plea to the jurisdiction therefore, if it can be maintaind 
                  maintained, should be put in, and especially as it is recommended by the Atty Genl. the plea that he is a citizen of no state, if a good one, might be tried also, but I think you said that
			 my oath would be requisite to the fact. 
			 that
			 sanction I cannot give, because I know
			 nothing of the fact. if the case 
                  action should be got rid of in any of these ways, I should immediately lay the case before the public, either directly, or by addressing the justification to Congress.
            It has been impossible for me sooner to finish copying the inclosed. new matter occurred as I went along, and you will find some additions of importance. it was ready for the last post; but just as I was concluding it Govr Claiborne I 
                  arrived, and I put it into his hands for  correction. he set some
			 local facts to rights, so that it stands now with his entire approbation. he considers the case as I do, merely intended as a trial of title, and that the expence of defending the right to the batture ought not to be left on me. my defence would not require a single witness. that I did it as the servant of the public, denying
			 corruption, malice or any other criminal motive which could subject me by law. the printed & written information we recieved was sufficient to justify the interposition of the Executive, who
			 cannot wait for jury-findings before he acts. the course therefore which the trial is to take is merely to support the right of the public to the batture, in which N.O. is most vitally interested. he will therefore recommend to his legislature the taking the defence on themselves, & presumes they will authorize him to do so. but they do not meet till
			 January. it is interesting to us to use all the delay possible for reasons before explained in conversation.
			 after
			 you shall have satisfied yourself, by a perusal of the inclosed, as to the pleas
				to
			 be used, be so good as to re-inclose it to me, that I may forward it to mr Tazewell.
			 I
			 learn that mr Wirt is in Buckingham, and will be here in a few days.
			 I
			 must communicate the same paper to some friend in both houses of Congress. in their present
			 uninformed state, they might by the sollicitations of Liv. be led to take some erroneous step, which might in the eye of a jury amount to an opinion against us; and might encourage the partialities of the judge. we must carefully retain a right of correcting every opinion he gives, by carrying it before the supreme court. I wish it were
			 possible to force it into our state court. the federal
			 condition of all those of the general government leaves me without confidence in a fair decision by any of them. Accept the assurances of my esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. since writing the above Govr Claiborne informs me that Livingston’s people left nothing on the beach, but carried away their tools with them. 
			  
          
        